FILED 

                                                                  SEPTEMBER 16, 2014 

                                                                 In the Office of the Clerk of Court 

                                                               W A State Court of Appeals, Division III 




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DMSION THREE

ROBIN RASH, as Personal                       )
Representative of the ESTATE OF               )        No. 31277-1-III
BETTY L. ZACHOW, deceased, and on             )
behalf of all statutory claimants and         )
beneficiaries; Robin R. Rash, Keith R.        )
Zachow and Craig L. Zachow,                   )
                                              )        PUBLISHED OPINION
                     Appellants,              )
                                              )
      v.                                      )
                                              )
PROVIDENCE HEALTH & SERVICES,                 )
a Washington business entity and health       )
care provider; PROVIDENCE HEALTH              )
& SERVICES-WASHINGTON, a                      )
Washington business entity and health         )
care provider; PROVIDENCE-SACRED              )
HEART MEDICAL CENTER &                        )
CHILDREN'S HOSPITAL, a Washington             )
business entity and health care provider,     )
and DOES 1-10,                                )
                                              )
                     Respondents.             )

      FEARING, J. - Plaintiff Robin Rash invites us to enter a path untraveled. She

brings a medical malpractice claim, on behalf of her mother's estate, in the form of a lost

chance, when she has no expert testimony as to a percentage of a lost chance and only

expert testimony that the medical negligence may have shortened her mother's life. She

has no testimony as to the length of the mother's decreased life expectancy. We decline
No. 31277-1-III 

Rash v. Providence Health & Servs. 



the request to follow an unchartered course, and we affirm the trial court's grant of

summary judgment on behalf of Sacred Heart Medical Center. A higher authority will

need to map any new trail.

                                          FACTS

       On March 5, 2008, Betty Zachow, age 82, underwent a right knee replacement

surgery at Sacred Heart Medical Center (SHMC). Prior to surgery, she provided SHMC

a list of her medications, including metoprolol, a beta blocker used to treat high blood

pressure. Before surgery, Zachow also suffered from hypertrophic cardiomyopathy, or

enlargement of the heart, a genetic condition, left ventricle outflow obstruction, and mild

to moderate mitral valve stenosis. Beta blockers reduced the heart rate. The beta

blockers also reduced the chance of emboli and strokes.

      After surgery, SHMC failed to give Betty Zachow two doses of metoprolol, one

during the evening of March 5 and one the following morning. On March 6, Zachow

suffered a series of complications, including tachycardia and acute pulmonary edema,

and was transferred to the SHMC's Intensive Care Unit. Tachycardia is a rapid heartbeat

and pulmonary edema is the filling of lungs with fluid. Zachow recovered and, 10 days

after she entered the hospital, SHMC released her.

      According to Robin Rash's medical expert, Dr. Wayne Rogers, Betty Zachow

suffered acute pulmonary edema and aspiration pneumonia as a result of SHMC's failure

to provide the two doses ofmetoprolol. The edema and pneumonia aggravated Zachow's


                                             2

No. 31277-1-111
Rash v. Providence Health & Servs.


weakened heart. Acute pUlmonary edema also reduced oxygen saturation to the brain.

According to Dr. Rogers, Zachow should have been discharged one day after the surgery,

but instead a "profound illness" resulted in a 10-day stay. According to Rogers, Zachow

left SHMC in a weakened state from which she never fully recovered. Rogers concedes,

however, that Zachow's heart condition would have continued to deteriorate even without

SHMC's omission of medication.

       On April 18, 2008, the SHMC's Director of Risk Management acknowledged the

medication error and offered to waive the charges for Betty Zachow's care. Zachow

never responded. Over the next two years Zachow suffered two strokes.

                                     PROCEDURE

       This appeal has a complicated procedural background, which includes two

lawsuits, later consolidated in the trial court. The background complicates a resolution of

the appeal but does not impact its substantive outcome.

      On January 7, 2010, Betty Zachow filed a complaint, under Spokane County

Superior Court Cause No. 10-2-00084-9, alleging that as a result of SHMC's negligence,

she developed cardiomyopathy and suffered physical injury, emotional distress, and

"reduced life expectancy," among other injuries. Clerk's Papers (CP) at 6. She did not

specifically allege a loss in her chances to survive. On March 21, 2010, Zachow suffered

her third stroke and died. The stroke was the result of a cardiac embolism to the head.

      On April 15, 2010, Betty Zachow's counsel sent a letter to SHMC informing it


                                            3

No. 31277-1-111 

Rash v. Providence Health & Servs. 



that he intended to substitute a personal representative for Zachow and '"file an amended

complaint to include the Estate's claims, and include the claims of the Zachow adult

children as statutory beneficiaries." CP at 99. The beneficiaries are Robin Rash and her

two brothers, sons of Betty Zachow. Robin Rash, Zachow's daughter, was appointed

Zachow's personal representative but Rash never moved for leave to amend nor filed an

amended complaint. The parties, nonetheless, beginning in at least March 2011, ifnot

earlier, filed pleadings in Spokane County Superior Court Cause

No. 10-2-00084-9, whose captions removed Betty Zachow as plaintiff and named, as

plaintiff, "Robin Rash, [individually and] as Personal Representative of the Estate of

Betty L. Zachow, deceased, and on behalf of all statutory claimants and beneficiaries."

CP at 191.

      On March 26, 2012, the parties filed a trial management joint report, in which

Robin Rash wrote, "Betty's adult children suffered from the untimely loss of [Zachow],

due to [SHMC's] negligence." CP at 13. In response, SHMC sent a letter claiming the

report was the first time it heard Rash sought survival damages for Zachow's statutory

beneficiaries separate and apart from the claims made by her estate.

      In a motion in limine, filed on March 30, 2012, SHMC moved to preclude, at trial,

any reference to Betty Zachow's loss of chance of survival theory because the theory was

not pled. SHMC also argued in its trial brief that Rash must establish SHMC's

negligence was the '"but for" cause of Zachow's injuries. CP at 235.


                                            4

       No.31277-1-III 

       Rash v. Providence Health & Servs. 



              Robin Rash's trial brief, filed on April 3, 2012, argued that her original complaint

       gave SHMC notice that she intended to bring a lost chance of survival claim. Rash cited

       the original complaint's language that Zachow suffered from "reduced life expectancy."

       In the brief, Rash also contended that one "can bring a claim for loss of chance of

       survival and/or for wrongful death, based upon the substantial factor doctrine." CP at

       241. To support her claim, Rash cited to deposition testimony of Wayne R. Rogers, who

       opined that SHMC "promoted" or "accelerated" the disease process. CP at 242. Dr.

I
     Rogers could not provide a "mathematical figure" as to the degree SHMC accelerated the


! 


I
       disease, but noted it was significant. CP at 73, 242.

              During questioning by defense counsel at Dr. Rogers' deposition, Rogers testified:


I
                   "Q. Doctor, just a couple follow-ups. Your bottom-line opinion is
             that because of the events in Sacred Heart in March of2008, Ms. Zachow's
             deterioration was accelerated? Is that what you're basically saying?
1
                   A. Or promoted. She eventually would have died anyway, as we all


I            do, but she had a promotion of her disease process.
                     Q. And you can't state, as we sit here today, how much her disease
             was promoted or accelerated; is that correct?

I
~
                    A. I can't give you a mathematical figure, but I would say it was
             significant and led to her death.
                     Q. Other than being significant and ultimately, in your opinion,
             resulting to her death, you can't go any farther than that?
                    A. No, I don't think I can." 


       CP at 242 (emphasis omitted). 


              On April 4, 2012, SHMC moved to strike Robin Rash's loss of chance "cause of

       action or, in the alternative, to continue the trial date." CP at 35. In its motion, SHMC

       claimed Rash never pled, disclosed in any answers, or developed any expert testimony to

                                                    5

No. 31277-1-III 

Rash v. Providence Health & Servs. 



support a reduced loss of chance claim. Dr. Rogers' testimony, SHMC contended, was

insufficient to establish SHMC as the "but for" cause of Zachow's loss of chance. CP at

36. In response to SHMC's motion to strike any lost chance theory, Rash moved to

amend her complaint to include two new claims (1) loss of chance and (2) wrongful death

damages on behalf of all statutory claimants. Rash did not complain that SHMC's

motion to strike was a disguised summary judgment motion. Nor did she contend she

needed additional time to respond to the motion to strike. Instead, Rash joined with

SHMC's request to shorten the time for the hearing on the motion to strike and her

motion to amend the complaint.

       On April 12,2012, the trial court concluded that Robin Rash lacked the requisite

evidence to support a lost chance of survival claim or a lost chance of a better outcome

claim. The trial court ruled that there was no justification to deviate from the traditional

"but for" causation standard applied to medical malpractice cases. CP at 141. The trial

court also decided that Rash failed to plead the wrongful death claims. The court denied

Rash's motion to amend her complaint and granted SHMC's motion to strike Rash's

claims for loss of chance and wrongful death. Though SHMC cast its motion as a motion

to strike, both parties and the trial court treated the motion as a motion for partial

summary judgment. The parties submitted declarations and documentary evidence in

support and in opposition to the motion. The motion focused on whether Rash made a

prima facie case of a lost chance.


                                               6

No. 31277-1-III 

Rash v. Providence Health & Servs. 



        On April 16, 2012, Robin Rash, under Spokane County Superior Court Cause No.

12-2-01478-1, filed a separate action as personal representative of her mother's estate on

behalf of the estate, her two brothers, and herself. She alleged SHMC's negligence in

health care caused Betty Zachow a rapid and irregular heartbeat and permanent physical

injury, exacerbated her genetic heart condition, increased the likelihood of an adverse

heart attack or stroke, accelerated her decline, and was a proximate cause or substantial

factor in her death. The second complaint also omits the term "lost chance of survival."

The complaint seeks to recover damages on behalf of Betty Zachow's children under

Washington's wrongful death laws.

        In July 2012, Robin Rash moved to consolidate the two actions, Spokane County

Superior Court Cause No.1 0-2-00084-9 and Spokane County Superior Court Cause No.

12-2-01478-1, and the court granted her motion. The order of consolidation reads, in

part:

                (2) Spokane County Cause No. 12201478-1 is hereby consolidated,
        for all purposes, into, and together with, Spokane County Cause No.
        10200084-9, the remaining action to be recaptioned to reflect the addition
        of plaintiff Robin Rash as Personal Representative of the Estate of Betty L.
        Zachow, deceased, and on behalf of all statutory claimants and
        beneficiaries: Robin R. Rash, Keith R. Zachow and Craig L. Zachow.

CP at 191.

        On September 21,2012, SHMC moved, pursuant to CR S4(b), to certify the trial

court's April order striking Rash's loss of chance claim in cause No.1 0-2-00084-9.

SHMC contended Rash asserted mUltiple claims for relief and no just reason existed to

                                             7

No. 31277-1-III 

Rash v. Providence Health & Servs. 



delay entry ofjudgment. The motion did not expressly seek the application of the April

ruling to the second consolidated action. Nevertheless, the memorandum in support of

the motion preached against a "second bite at the apple." CP at 204.

       In response to the motion for certification, Robin Rash contended that

procedurally the consolidated matter is a new action and the prior order striking the loss

of chance "claim" should be disregarded, as the basis for SHMC's earlier motion to

dismiss was a surprise. CP at 212. In the event the trial court agreed that Robin Rash

could not pursue a lost chance "claim" in the new action, Rash joined SHMC's request

that the court certify its April 2012 order as final for purposes of appeal. Although Rash

mentioned that she might hire a new medical expert, Rash did not ask the court for a

continuance of the motion for certification. Nor did she ask the trial court for the

opportunity to file additional affidavits or other evidence to thwart dismissal of the loss of

chance claim.

       On October 5, 2012, the trial court conducted a hearing on SHMC's motion for

certification, although the parties filed additional pleadings in support and in opposition

to the motion thereafter. On October 19, the trial court ruled in SHMC's favor and

certified its order striking Rash's loss of chance claim. The trial court did not expressly

rule that the dismissal of the lost chance claim applied to the second, but consolidated,

suit. The order of certification included both suit's captions, but someone struck the

number'12-2-01478-1 in the caption.


                                              8

No.31277-I-III
Rash v. Providence Health & Servs.


                                   LA W AND ANALYSIS

       ISSUE I: Whether the trial court erred when it refused to permit Rash to amend

her complaint in the first suit?

       ANSWER I: We do not address the question since the issue is moot.

       Robin Rash assigns error to the trial court's refusal, in April 2012, to grant her

motion to amend her complaint in the first filed action. The motion sought to add loss of

a chance of survival and wrongful death claims. This court, after the trial court's ruling,

held that a lost chance claim is not distinct from a medical malpractice claim and that the

pleading of a medical malpractice cause of action suffices for the plaintiff to forward a

claim of lost chance of survival. Estate ofDormaier v. Columbia Basin Anesthesia,

PLLC, 177 Wash. App. 828, 313 P.3d 431 (2013). Nevertheless, we need not address this

assignment of error since the filing of the second lawsuit and consolidation with the first

suit cured any error. The 2012 complaint does not specifically allege a claim for lost

chance of survival, but pleads a claim of health care negligence. The parties, on appeal,

assume that the second complaint added the allegation of a lost chance. Generally, this

court will not consider a moot issue unless it involves matters of continuing and

substantial public interest. Bavand v. One West Bank, F.S.B., 176 Wash. App. 475, 510,

309 P.3d 636 (2013).

       ISSUE 2: Did the trial court err when it entertained SHMC's motion to dismiss

the lost chance theory in the 2010 case and certification of that order, without the filing


                                              9

No. 31277-1-111 

Rash v. Providence Health & Servs. 



by SHMC of a summary judgment motion?

       ANSWER 2: Assuming any error, we do not address the error because Robin

Rash failed to object to the process at the trial court.

       Robin Rash contends the trial court erred in September 2012 when it certified as

final its April 2012 ruling dismissing Rash's loss of chance claim and thereby applying

the ruling to the second action brought for wrongful death and survival. The second

action was consolidated with the first suit after the April ruling. In this second

assignment of error, Rash asserts both substantive error and procedural error. According

to Rash, the trial court should have granted Rash more time to defend the April 2012

motion to strike any lost chance theory, since the motion was essentially one for

summary judgment. According to Rash, the trial court should have also granted her more

time to respond to the September motion for certification and treated the CR 54(b)

motion as a summary judgment motion under CR 56.

       Robin Rash encounters an insurmountable obstacle when asserting that she should

have received more time to prepare a response to the April motion to strike and the

September motion to certify the April ruling as final. Rash never asked for additional

time to develop more evidence before the trial court entertained either motion. Instead,

Rash joined in SHMC's request for expedited review of the April motion. Rash, on

neither occasion below, complained that either the motion to strike or the motion to

certify were disguised summary judgment motions that required a lengthier notice than


                                               10 

No. 31277-1-111 

Rash v. Providence Health & Servs. 



gIven.

         An appeals court will not review an issue, theory, argument, or claim of error not

presented at the trial court level. RAP 2.5(a); Lindblad v. Boeing Co., 108 Wash. App. 198,

207, 31 P .3d 1 (2001). A party must inform the court of the rules of law it wishes the

court to apply and afford the trial court an opportunity to correct any error. Smith v.

Shannon, 100 Wn.2d 26,37,666 P.2d 351 (1983). The purpose of this general rule is to

give the trial court an opportunity to correct errors and avoid unnecessary rehearings.

Postema v. Postema Enters., Inc., 118 Wash. App. 185, 193, 72 P.3d 1122 (2003). Thus,

we refuse to entertain Robin Rash's argument that she should have been given more time

to respond to both motions. She could have corrected any error and saved the court

system time by asserting her argument before the trial court.

         ISSUE 3: Did the trial court err when applying the dismissal of the lost chance

theory in the 2010 suit to the 2012 suit, when the statutory beneficiaries of the wrongful

death action were not parties to the first case?

         ANSWER 3: We do not address this assignment of error since we conclude that

the trial court did not attach the dismissal of the lost chance theory to the 2012 suit.

         Robin Rash next argues that the trial court erred when ruling that the April

dismissal of the lost chance theory in the 2010 suit applied to beneficiaries of the new

2012 suit. This argument assumes that the trial court issued such a ruling. We read the

record before us otherwise. The order of certification, after consolidation of the two


                                              11 

No. 31277-1-111 

Rash v. Providence Health & Servs. 



suits, does not state that the dismissal of any lost chance theory applies to the 2012 suit.

Someone struck from the order the case number of the 2012 suit. The striking of the

number may be the result of the clerk's preference of only one cause number on the

caption and the traditional use of the earliest cause number, rather than any desire that the

dismissal not apply to the second suit. Nevertheless, the fact remains that the order of

certification does not state that any lost chance theory is dismissed from the 2012 suit.

Also, SHMC's motion did not expressly ask for a ruling applying the dismissal order to

the 2012 case.

       We find no case that addresses whether a ruling from a first suit applies to a

second suit after consolidation of the two suits, or, more particularly, whether dismissal

of a theory in the first suit automatically means that same theory is dismissed in a second

suit upon consolidation. Principles from many foreign decisions, decided in distinct

contexts, support a conclusion that the ruling in the first case does not extend to the

second case.

       The pleadings and depositions in suit number one are not part of suit number two.

Bouldin v. Taylor, 152 Tenn. 97,275 S.W. 340, 349 (1925). It is perfectly well settled in

Tennessee that the order of consolidation has no such effect. Bouldin, 275 S.W. at 349.

The rights of the litigants must still turn on the pleadings, proof, and proceedings of their

respective suits. Bouldin, 275 S.W. at 349. Consolidation does not change the rules of

equity pleading, nor the rights of the parties, as those rights must still turn on the


                                              12 

No. 31277-1-III 

Rash v. Providence Health & Servs. 



pleadings, proofs, and proceedings in their respective suits. Bouldin, 275 S.W. at 349.

The parties in one suit do not thereby become parties in the other, and a decree in one is

not a decree in the other, unless so directed. Bouldin, 275 S.W. at 349. It operates as a

mere carrying on together of two separate suits supposed to involve identical issues and is

intended to expedite the hearing and diminish expense. Bouldin, 275 S.W. at 349.

       Consolidation does not merge two suits into a single cause, change the rights of

the parties, or make those who are parties in one suit parties in another. Int 'I Fid. Ins. Co.

v. Sweet Little Mexico Corp., 665 F.3d 671,676 (5th Cir. 2011). Under a consolidation

order, the parties and the pleadings are not merged, and each action retains its own

identity. Ellis by Ellis v. Oliver, 307 S.C. 365,415 S.E.2d 400 (1992). Missouri courts

have recognized that when actions are consolidated only for joint hearing or trial, the

rights of action are not merged into one but remain separate and distinct. Moss v. Home

Depot USA, Inc., 988 S.W.2d 627,630 (Mo. App. E.D. 1999). Consolidation affects the

procedure of the cases, but has no effect on the substantive rights of the parties in an

individual case and does not destroy their separate identities. CDI Contractors, LLC. v.

Allbrite Elec. Contractors, Inc., 836 So. 2d 1031, 1033 (Fla. 5th DCA 2002). Cases do

not lose their separate status merely because they are consolidated for processing and

trial. County Comm 'rs o/Carroll County v. Carroll Craft Retail, Inc., 384 Md. 23, 33,

862 A.2d 404 (2004). A consolidation of actions does not affect the rights of the parties.

Wouldridge v. Burns, 265 Cal. App. 2d 82,86, 171 Cal. Rptr. 394 (1968).


                                              13
No. 31277-1·III 

Rash v. Providence Health & Servs. 



       Where several actions are ordered to be consolidated for trial, each action retains

its separate identity and thus requires the entry of a separate judgment. Solomon v.

Liberty Nat'l Life Ins. Co., 953 So. 2d 1211 (Ala. 2006). Moreover, an order of

consolidation does not merge the actions into a single action, change the rights or the

parties, or make those who are parties to one action parties to another. Pitts v. Jim Walter

Resources, Inc., 994 So.2d 924,930 (Ala. Civ. App. 2007). In consolidated actions, the

parties and pleadings in one action do not become parties and pleadings in the other.

Pitts, 994 So. 2d at 930.

       Finally, from the Napoleonic Code state, the consolidation of actions pursuant to

LSA·C.C.P. art. 1561 is a procedural convenience designed to avoid multiplicity of

actions and does not cause a case to lose its status as a procedural entity. Howard v.

Hercules-Gallion Co., 417 So.2d 508,511 (La. App. 1st Cir. 1982). Procedural rights

peculiar to one case are not rendered applicable to a companion case by the mere fact of

consolidation; each case must stand on its own merits. Howard, 417 So. 2d at 511. The

consolidation of two cases did not in any way enlarge or decrease the rights of the

litigants. Johnson v. Shafor, 22 So. 3d 935, 941 (La. App. 1st Cir. 2009). Procedural or

substantive rights peculiar to one case are not rendered applicable to the companion suit

by the mere fact of consolidation. Williams v. Scheinuk, 358 So. 2d 340, 341 (La. App.

4th Cir. 1978).




                                            14 

No. 31277-1-111
Rash v. Providence Health & Servs.


       In our home courts, an order of consolidation effectively discontinues the separate

actions and creates a single new and distinct action. Jeffery v. Weintraub, 32 Wn. App.

536,547,648 Pold 914 (1982). This principle does not, however, suggest that new

parties to the second suit are bound by rulings earlier made in the first suit.

       Our observation that the lost chance theory has not been dismissed in the 2012 suit

may only be a momentary victory for the beneficiaries of Betty Zachow's estate. Upon

remand, SHMC will have the opportunity to file a motion to dismiss the lost chance

theory in the second suit, based upon our ruling affirming the dismissal of the theory in

the 2010 suit.

       ISSUE 4: Did the trial court err when it struck, on the merits, Robin Rash's loss

of chance theory in the 2010 lawsuit?

       ANSWER 4: No.

       After an extended detour, we arrive at the epicenter of the appeal. We ask whether

the trial court, under the facts read in a glow favorable to Robin Rash and based upon the

testimony of Dr. Wayne Rogers, properly dismissed the 2010 suit's lost chance theory as

a matter of law.

       The trial court struck Rash's claim because she failed to present evidence

establishing SHMC's negligence was a "but for" cause of Betty Zachow's loss of chance.

Rash argues a plaintiff need only show defendant's negligence was a substantial factor,

but does not distinguish between a substantial factor in causing harm and a substantial


                                              15 

No. 31277-1-III 

Rash v. Providence Health & Servs. 



factor in causing a lost chance. According to Rash, Dr. Wayne Rogers' testimony that

SHMC's negligence "significantly" accelerated her weakening heart satisfies the laxer

proximate cause standard of negligence being a substantial factor in the harm.

       Because of the esoteric nature of the contentions and the law on point, we find it

helpful to pose discrete questions to assist in answering the overall issue of whether

Robin Rash's version of the facts survive a summary judgment motion on the element of

causation. First, maya plaintiff recover by establishing the negligence of the health care

provider was a substantial factor, rather than the "but for" cause, under a lost chance

analysis? Second, maya plaintiff recover in a medical malpractice suit for a reduced life

expectancy? Third, maya plaintiff recover by establishing the negligence of the health

care provider was a substantial factor, rather than the "but for" cause, under a reduced life

expectancy analysis? Fourth, must a plaintiff have expert testimony of the length of the

reduced life expectancy in order to sustain a claim for decreased life expectancy? Fifth

and conversely, maya plaintiff recover under a decreased life expectancy analysis by the

use of statistical averages, such as average life expectancy tables? We address these

questions in such order, but conflate the last two questions.

       Since the court dismissed the lost chance claim as a matter of law after reviewing

affidavits, we consider the ruling to be a partial summary judgment order. Under

summary judgment, the court considers the facts and inferences from the facts in a light

most favorable to the nonmoving party. Jones v. Allstate Ins. Co., 146 Wn.2d 291,300,


                                             16 

NO.31277-I-III
Rash v. Providence Health & Servs.


45 P.3d 1068 (2002). A court may grant summary judgment if there is no genuine issue

of material fact, and the moving party is entitled to judgment as a matter of law. Jones,
146 Wash. 2d at 300-0 I. In forwarding its motion to dismiss, SHMC assumed those facts

most favorable to Robin Rash, including the opinions rendered by Rash's expert, Dr.

Wayne Rogers.

                                Causation in Lost Chance Analysis

       A lost chance claim is not a distinct cause of action but an analysis within, a

theory contained by, or a form of a medical malpractice cause of action. Dormaier, 177
Wash. App. at 854-57. Thus, throughout this opinion, we do not refer to lost chance as a

cause of action, but a doctrine, theory, claim, or analysis, unless we cite pleadings of the

parties that use the term "cause of action." A plaintiffs pleading of a medical

malpractice or health care provider negligence cause of action is sufficient to raise a lost

chance claim. Dormaier, 177 Wash. App. at 857.

       The trial court erred when dismissing the lost chance claim in the 20 10 lawsuit on

the ground that the theory was not pled by Betty Zachow. We still affirm the trial court's

dismissal since the trial court correctly dismissed the theory on its merits. We can affirm

the trial court on any grounds established by the pleadings and supported by the record.

Gross v. City ofLynnwood, 90 Wash. 2d 395, 401, 583 P.2d 1197 (1978); E. Wind Express,

Inc. v. Airborne Freight Corp., 95 Wash. App. 98, 102,974 P.2d 369 (1999).

       Lost chance claims can be divided into two categories: lost chance of survival and


                                             17 

No. 31277-1-III
Rash v. Providence Health & Servs.


lost chance of a better outcome. Herskovits v. Grp. Health Coop. ofPuget Sound, 99
Wash. 2d 609,664 P.2d 474 (1983); Mohr, 172 Wash. 2d 844, 262 P.3d 490 (2011). In a lost

chance of survival claim, the patient died from a preexisting condition and would likely

have died from the condition, even without the negligence of the health care provider.

Nevertheless, the negligence reduced the patient's chances of surviving the condition.

Herskovits, 99 Wash. 2d 609. The quintessential example of a lost chance of survival claim

is a preexisting cancer that a physician untimely diagnosed. We distinguish between a

lost chance of survival theory and a traditional medical malpractice theory. In the latter,

but for the negligence of the health care provider, the patient would likely have survived

the preexisting condition. In other words, the patient had a more than 50 percent chance

of survival if the condition had been timely detected and properly treated. In a lost

chance claim, the patient would likely have died anyway even upon prompt detection and

treatment of the disease, but the chance of survival was reduced by a percentage of 50

percent or below.

      In a lost chance of a better outcome claim, the mortality of the patient is not at

issue, but the chance of a better outcome or recovery was reduced by professional

negligence. Mohr, 172 Wash. 2d at 857. In a traditional medical malpractice case, the

negligence likely led to a worse than expected outcome. Under a lost chance of a better

outcome theory, the bad result was likely even without the health care provider's

negligence. But the malpractice reduced the chances of a better outcome by a percentage


                                             18 

No. 31277-I-III 

Rash v. Providence Health & Servs. 



of 50 percent or below.

       Robin Rash points to the 50 percent or less causation standard in lost chance

claims to argue that Washington has adopted a substantial factor test and removed the

"but for" causation standard in a health care provider malpractice cause of action, or at

least when the cause of action is based upon a lost chance theory. We do not read

Washington decisions in this light. To address Rash's contention, we review a handful of

Washington decisions on lost chance.

       Herskovits, is the first Washington case to address a theory of lost chance in a

medical malpractice suit. In Herskovits, the widow of Leslie Herskovits sued physician

William Spencer, an employee of Group Health, for medical malpractice. The state high

court assumed that Spencer negligently and untimely failed to diagnose Leslie

Herskovits' lung cancer. If Spencer had timely diagnosed the cancer, Herskovits' chance

of survival would have been 39 percent. Because of the late diagnosis, Herskovits'

chance of survival was 25 percent. Thus, Spencer's negligence reduced Herskovits'

chance of survival by 14 percent. Under traditional negligence jurisprudence,

Herskovits' surviving wife would lose, because she could not prove that the alleged

negligence of Dr. Spencer caused any damage, since Herskovits would have likely died

anyway. The court addressed the question: "whether an estate can maintain an action for

professional negligence as a result of failure to timely diagnose lung cancer, where the

estate can show probable reduction in statistical chance for survival but cannot show


                                            19 

No. 31277-1-111 

Rash v. Providence Health & Servs. 



and/or prove that with timely diagnosis and treatment, decedent probably would have

lived to normal life expectancy [?]" Herskovits, 99 Wash. 2d at 610.

       A split state Supreme Court allowed Edith Herskovits to maintain her action.

Justice Dore joined by one other justice wrote the lead opinion. Justice Dore relied upon

Restatement (Second) ofTorts § 323(a) (1965), which reads, in part, '" One who

undertakes ... to render services to another which he should recognize as necessary for

the protection of the other's person or things, is subject to liability to the other for

physical harm resulting from his failure to exercise reasonable care to perform his

undertaking, if (a) his failure to exercise such care increases the risk of such harm.'"

Justice Dore did not wish to provide a "blanket release from liability for doctors and

hospitals any time there was less than a 50 percent chance of survival, regardless of how

flagrant the negligence." Herskovits, 99 Wash. 2d at 614. Section 323(a) constituted

"authority to relax the degree of certitude normally required of plaintiff s evidence in

order to make a case for the jury." He rsko vits, 99 Wash. 2d at 615. Justice Dore held that

"medical testimony of a reduction of chance of survival from 39 percent to 25 percent is

sufficient evidence to allow the proximate cause issue to go to the jury." Herskovits, 99
Wash. 2d at 619.

       Justice Pearson wrote a concurring opinion joined by three other justices. This

plurality opinion spoke briefly of modifYing the standard of proof for causation but

emphasized redefining the injury:


                                               20
No. 31277-1-111 

Rash v. Providence Health & Servs. 



       Therein lies the crux of this case, for it is possible to define the injury or
       "disability" to Mr. Herskovits in at least two different ways. First, and
       most obviously, the injury to Mr. Herskovits might be viewed as his death.
       Alternatively, however, the injury or disability may be seen as the reduction
       of Mr. Herskovits' chance of surviving the cancer from which he suffered.
               Therefore, although the issue before us is primarily one of
       causation, resolution of that issue requires us to identify the nature of the
       injury to the decedent. Our conception of the injury will substantially
       affect our analysis. If the injury is determined to be the death of Mr.
       Herskovits, then under the established principles of proximate cause
       plaintiff has failed to make a prima facie case.
               If, on the other hand, we view the injury to be the reduction of Mr.
       Herskovits' chance of survival, our analysis might well be different. Dr.
       Ostrow [Herskovits' expert] testified that the failure to diagnose cancer in
       December 1974 probably caused a substantial reduction in Mr. Herskovits'
       chance of survival.

Herskovits, 99 Wash. 2d at 623-24. Justice Pearson chose to "view the reduction in or loss

of the chance of survival, rather than the death itself, as the injury." Herskovits, 99
Wash. 2d at 632 (Pearson, J., concurring). He held that "plaintiff has established a prima

facie issue of proximate cause by producing testimony that defendant probably caused a

substantial reduction in Mr. Herskovits' chance of survival." Herskovits, 99 Wash. 2d at

634 (emphasis added).

       In Shellenbarger v. Brigman, 101 Wash. App. 339, 3 P.3d 211 (2000), the court

viewed the Herskovits plurality opinion as redefining the "harm" as a reduction in the

chance of survival. In Daugert v. Pappas, 104 Wash. 2d 254, 704 P.2d 600 (1985), the

Supreme Court declined to extend the lost chance doctrine to a legal malpractice claim.

The court considered Herskovits to either modify the traditional "but for" causation test,


                                             21 

No. 31277-1-111 

Rash v. Providence Health & Servs. 



redefine an injury to include a lost chance, or both. In Sorenson v. Raymark Indus., Inc.,

51 Wash. App. 954, 756 P.2d 740 (1988), the court declined to apply Herskovits in the

context of an asbestos product liability suit. The court remarked that a second holding in

Herskovits is that reduction in a patient's opportunity to recover from the illness is a real,

distinct, and compensable injury. Sorenson, 51 Wash. App. at 957.

       Twenty-eight years after Herskovits, our Supreme Court again address.ed the

notion of a lost chance, in a medical malpractice suit, in Mohr, 172 Wash. 2d 844. Linda

Mohr and her husband claimed that the alleged medical negligence decreased the extent

of her recovery from a stroke. As a result of the stroke, Mohr suffered permanent brain

damage. Plaintiffs' experts testified that had Mohr received nonnegligent treatment, she

would have had a 50 to 60 percent l chance of a better outcome.

       In Mohr, the Supreme Court framed the issue as, "In the medical malpractice
                                                                                                 I
context, is there a cause of action for a lost chance of a better outcome?" Mohr, 172
Wash. 2d at 850. The Mohr court addressed the question in the context of whether Mohr

must prove "but for" causation or only that the negligence was a substantial factor in




        lOne wonders if Mohr should be treated as a lost chance case, since under
traditional proximate cause principles, Mohr needed to only establish by a 51 percent
chance that the alleged negligence caused her increased disability. Perhaps the case was
considered one involving a lost chance because the range of percentages dipped below 51
percent by one percent. The trial court granted Grantham summary judgment dismissing
the suit because Mohr could not show "but for" causation.


                                              22                                                 f
                                                                                                 I
                                                                                                 I
No. 31277-1-II1 

Rash v. Providence Health & Servs. 



hann. The Supreme Court ruled that Linda Mohr could proceed to recover for a loss of a

chance of a better outcome if she proved negligence. The Mohr court concluded:

              We hold that there is a cause ofaction in the medical malpractice
       context for the loss of a chance of a better outcome. A plaintiff making
       such a claim must prove duty, breach, and that there was an injury in the
       form ofa loss ofa chance caused by the breach of duty. To prove
       causation, a plaintiff would then rely on established tort causation
       doctrines permitted by law and the specific evidence of the case. Because
       the Mohrs made a prima facie case of the requisite elements of proof, we
       reverse the order of summary judgment and remand to the trial court for
       further proceedings.

Mohr, 172 Wash. 2d at 862 (emphasis added). The Mohr court rejected Justice Dore's

approach of relaxing the causation standard and fonnally adopted the Herskovits

plurality'S rationale of redefining the injury as "the lost chance." Mohr, 172 Wash. 2d at

859.

       The Mohr court's adoption of Justice Pearson's decision in Herskovits is

consistent with rules of analyzing splintered opinions. When no rationale for a decision

of an appellate court receives a clear majority, the holding ofthe court is the position

taken by those concurring on the narrowest grounds. Southcenter Joint Venture v. Nat'l

Democratic Policy Comm., 113 Wash. 2d 413, 427-28, 780 P.2d 1282 (1989); Zueger v.

Pub. Hosp. Dist. No.2 ofSnohomish County, 57 Wash. App. 584, 591, 789 P.2d 326

(1990). Following this principle, the Herskovits plurality represents the law on a loss of

the chance of survival. Zueger, 57 Wash. App. at 591. The plurality opinion in Herskovits

requires a plaintiff to present evidence that a defendant's negligence was the "but for


                                             23 

No. 31277-1-II1 

Rash v. Providence Health & Servs. 



cause" of the plaintiffs loss of chance. Herskovits, 99 Wash. 2d at 634-35. Rash is

therefore incorrect. She must establish SHMC's negligence was the "but for cause" of

Zachow's loss of chance.

       Robin Rash relies, in part, on Sharbono v. Universal Underwriters Insurance.

Company, 139 Wash. App. 383, 161 P.3d 406 (2007), wherein this court characterized

Herskovits as employing the "substantial factor test" for determining proximate cause in

medical malpractice cases where the malpractice reduces a decedent's chance of survival.

Mohr v. Grantham, 172 Wash. 2d 844, declares we were wrong. Sharbono was not even a

decision involving medical malpractice, but rather a case involving insurance coverage

and bad faith.

       Washington decisions were decided with the backdrop of Washington's 1976

health care act that covers actions for injuries resulting from health care. See ch. 7.70

RCW. Under RCW 7.70.030: "Unless otherwise provided in this chapter, the plaintiff

shall have the burden of proving each fact essential to an award by a preponderance of

the evidence." (Emphasis added). One essential element is that the health care provider's

"failure was a proximate cause ofthe injury complained of" RCW 7.70.040 (emphasis

added). Nothing in the statute suggests that a substantial factor standard of causation

should be employed in a medical malpractice suit.

       Based upon Herskovits and Mohr, Robin Rash need not forward medical

testimony that negligence ofSHMC was the likely cause of Betty Zachow's death or ofa


                                             24 

No. 31277-1-II1 

Rash v. Providence Health & Servs. 



bad outcome. But, Rash must provide a physician's opinion that SHMC "likely" caused

a lost chance of survival or a lost chance of a better outcome. Dr. Wayne Rogers'

testimony that the hospital error was a substantial factor in accelerating death does not

satisfy this requirement. This lack of testimony is pivotal in Robin Rash's suit.

       Wayne Rogers also provided no testimony as to any percentage of a lost chance.

Every Washington decision that permits recovery for a lost chance contains testimony

from an expert health care provider that includes an opinion as to the percentage or range

of percentage reduction in the chance of survival. Herskovits, 99 Wash. 2d at 611 (14

percent reduction in chance of survival); Mohr, 172 Wash. 2d at 849 (50 to 60 percent

chance of better outcome); Shellenbarger, 101 Wash. App. at 348 (20 percent chance that

the disease's progress would have been slowed). Without that percentage, the court

would not be able to determine the amount of damages to award the plaintiff, since the

award is based upon the percentage of loss. See Smith v. Dep't ofHealth & Hosps., 676
So. 2d 543, 546-47 (La. 1996). Discounting damages by that percentage responds to a

concern of awarding damages when the negligence was not the proximate cause or likely

cause of the death. Mohr, 172 Wash. 2d at 858; Matsuyama v. Birnbaum, 452 Mass. 1, 17,

890 N.E.2d 819 (2008). Otherwise, the defendant would be held responsible for harm

beyond that which it caused. The leading author on the subject of lost chance declares:

      Despite the sound conceptual underpinnings of the doctrine, its successful
      application depends on the quality of the appraisal of the decreased
      likelihood of a more favorable outcome by the defendant's tortious
      conduct.

                                            25 

No. 31277-1-111 

Rash v. Providence Health & Servs. 




Joseph H. King, Jr., "Reduction ofLikelihood" Reformulation and Other Retrofitting of

the Loss-of-a-Chance Doctrine, 28 U. MEM. L. REv. 491, 546-47 (1998). This quote

promotes accurate calculations and use of percentages.

                                   Decreased Life Expectancy

       Because of the unique facts of the appeal, we do not end our analysis with a

review ofthe causation standards in a lost chance claim. We explore other arguments

and other possible related theories to answer whether Robin Rash's claim can survive a

summary judgment motion. We note, however, that inevitably the outcome of the case

returns to the same causation rules found in a lost chance claim.

       In Betty Zachow's complaint she asked for damages for a reduced life expectancy.

Although she conflates her analysis of a reduced life expectancy theory with the lost

chance doctrine, Rash may argue that a reduced life expectancy theory is different in

nature than a lost chance theory and that different causation standards should apply to the

former theory. We explore whether a reduced life expectancy theory exists and whether

its causation rules are laxer.

       We believe that characterizing Robin Rash's claim as one for the decreased life

expectancy presents a clearer picture of her claim than identifYing the claim as one for a

lost chance. We brand a potential claim for reduced life expectancy to be one in which

the patient had no chance of surviving the preexisting condition, but the health care

provider's negligence accelerated the death. In other words, the preexisting condition

                                            26 

No. 31277-1-III 

Rash v. Providence Health & Servs. 



would have precluded a normal life span, but the malpractice further shortened the life

span.

        One Washington Court of Appeals decision discusses a claim for reduced life

expectancy in the context of a medical malpractice cause of action. In Shellenbarger v.

Brigman, 101 Wash. App. 339, two of Gerald Shellenbarger's physicians failed to diagnose

and treat his lung disease in its early stages. Shellenbarger had been exposed to asbestos

during work. Shellenbarger's medical expert witness agreed that Shellenbarger would

have died early regardless of timely treatment. The expert testified, however, that, if the

physicians had diagnosed and treated the disease earlier, Shellenbarger would have had a

20 percent chance that the disease's progress would have been slowed. The trial court

granted the physicians' summary judgment on the question of proximate cause. We

reversed.

        In Shellenbarger v. Brigman, we noted that Gerald Shellenbarger did not argue

that he had a lost chance of survival. Instead, he contended he had a lost chance of

slowing the disease. We reasoned that Shellenbarger's claim was in essence the same as

a lost chance of survival. We noted that, if Leslie Herskovits, in Washington's seminal

decision, had been cured of lung cancer, he could have expected additional years of life.

Similarly, Shellenbarger claimed he should have expected additional years of life.

                         Causation in Reduced Life Expectancy Analysis

        Shellenbarger v. Brigman teaches that the same analysis applied to a claim based


                                            27 

No. 31277·1-III 

Rash v. Providence Health & Servs. 



upon a lost chance of survival should be applied to a claim based upon a reduced life

expectancy. Presumably, the same causation analysis applies to both claims. Under

Herskovits and Mohr, we redefine the injury as a "chance" for longer life, not life itself or

a full life. Thus, under any reduced life expectancy theory, a plaintiff must still prove the

negligence "likely" reduced the "chance" of a longer life. Shellenbarger's expert

impliedly testified that the untimely diagnosis likely reduced the chance of a longer life

and that chance was 20 percent. Shellenbarger could then recover 20 percent of the

damages incurred because of a shorter life.

       We question the analysis in Shellenbarger v. Brigman. The analysis creates a

complicated quest to determine if the patient has likely been injured. A physician must

first determine if the malpractice likely reduced the "chance" of a longer life and,

thereafter, opine what is the percentage that the chance was reduced. The length in the

reduced life span is apparently irrelevant. We believe that a better analysis would be to

require the patient's expert to testity that the malpractice likely reduced the life span and

then give an opinion as to the length of any life reduction, such that the jury may impose

damages based upon that quantified reduction. The plaintiff may then receive the full

award for the reduced life expectancy, not just a percentage of the award. A leading

commentator advocates compensation for the full value of the months by which the

decedent's life was probably shortened. Joseph H. King, Jr., Causation, Valuation, and

Chance in Personal Injury Torts Involving Preexisting Conditions and Future


                                              28
No. 31277-1-III 

Rash v. Providence Health & Servs. 



Consequences, 90YALELJ. 1353, 1382-83 (1981). In short, the Herskovits analysis

becomes problematic for a jury, if not ajudge, in a bench trial. Applying the Herskovits

analysis fits better with a lost chance of survival claim, since the lost chance is of a full

life not some already known or unknown shortened life span.

       We question the ability of a medical expert to retroactively predict the life

expectancy of a patient with a preexisting condition before interference by medical

malpractice. But any difficulty can be addressed another day. Determining the lost

chance of survival by a percentage may be as difficult.

       Dr. Wayne Rogers does not expressly testify that the failure to provide the two

doses of beta blockers "likely" reduced Betty Zachow's "chances" of a longer life.

Stretching the facts to the end of the light spectrum in favor of Robin Rash might lead us

to conclude that Rogers impliedly so testified. Nevertheless, even under a Shellenbarger

analysis, Rash's suit cannot survive a summary judgment motion. Assuming Wayne

Rogers testified that SHMC's conduct likely reduced Zachow's life expectancy, he does

not testify as to the percentage of that likely loss.

       Shellenbarger v. Brigman followed standard principles of proximate cause. The

court wrote:

       In a medical negligence case, summary judgment is not appropriate if"a
       reasonable person could infer, from the facts, circumstances, and medical
       testimony that a causal connection exists." But the evidence must "rise
       above speculation, conjecture, or mere possibility." "[M]edical testimony
       must demonstrate that the alleged negligence 'more likely than not' caused
       the later harmful condition leading to injury; that the defendant's actions

                                               29
No.3l277-l-II1
Rash v. Providence Health & Servs.


       'might have,' 'could have,' or 'possibly did' cause the subsequent condition
       is insufficient."
101 Wash. App. at 348 (internal citations omitted).

                                  Use of Life Expectancy Tables

       We analyze now the heart of Robin Rash's theories of liability, causation, and

damages. Robin Rash claims she can survive a summary judgment motion by comparing

the life expectancy of a woman at Betty Zachow's age at the time of the negligence with

the length of time Zachow lived after the negligence. Rash notes that, at the time of the

knee surgery, the mortality table showed Betty Zachow's life expectancy was 7.56 years.

She died two years later. Rash asks that the jury be able to determine damages based

upon a shortened life of five and one-half years, since her expert witness testified that

SHMC's conduct was a substantial factor in an accelerated death.

       We refuse to adopt Robin Rash's theory of causation and damages and decline the

adoption of a reduction in life expectancy theory with different causation rules, for two

reasons. First, the adoption should come from the Washington Supreme Court. Second,

differing causation rules should be adopted only if there is medical evidence as to the

length of the reduction in life expectancy. We hold that a trial court should not allow use

of life expectancy tables for a reduced life expectancy theory. We further hold that

medical testimony as to the likely decrease in a patient's life span is required in a reduced

life expectancy claim.

       Using the average life expectancy for a woman the age of Betty Zachow is not

                                             30
No. 31277-1-III 

Rash v. Providence Health & Servs. 



fair, because her preexisting conditions would likely have led to a premature death

without the negligence of SHMC. Although Dr. Rogers testified to an accelerated death,

he never established a life expectancy for Zachow, before the professional negligence,

nor testified to a reduction in years or months of Betty Zachow's life because of the

malpractice. We know when Zachow's life ended, but we do not know the date of the

likely ending without the negligence of SHMC.

       Washington has not addressed whether the insurance commissioner's life

expectancy tables may be used to measure damages for one suffering from a preexisting

condition that would otherwise shorten the decedent's life expectancy. Other courts have

either discouraged or rejected use of life expectancy tables under such circumstances.

       The use of life expectancy tables is disfavored where the plaintiff has a preexisting

condition or disease that adversely affects his or her projected life span, since the tables

are based on the lives of healthy persons. McWilliams v. Exxon Mobil Corp., 12-1288

(La. App. 3d Cir. 4/3/13); 111 So.3d 564,574. Missouri case law is well settled that "the

probative value of the mortality tables may be weakened, and even, perhaps, in some

cases, destroyed by evidence of ill-health or disease of the person whose life expectancy

is in issue." Sampson v. Missouri Pac. R.R., Co., 560 S.W.2d 573, 585 (Mo. banc 1978)

(quoting Dorsey v. Muilenburg, 345 S.W.2d 134, 142 (Mo. 1961); Moore v. Ready Mixed

Concrete Co., 329 S.W.2d 14,28 (Mo. banc 1959). In ascertaining a plaintiffs life

expectancy, the jury may take into consideration evidence as to his health, constitution,


                                             31 

No. 31277-1-111 

Rash v. Providence Health & Servs. 



and habits. Caudle v. Southern Ry. Co., 242 N.C. 466, 88 S.E.2d 138 (N.C. 1955). The

mortality tables are not conclusive evidence of the life expectancy of a particular person,

but are accepted only as an aid to the jury in connection with other relevant facts in

arriving at the probable duration of the life ofa person, such that it is error to charge that

a particular person of a given age has a life expectancy of a certain number of years.

Louisville & Nashville R.R. Co. v. Richardson, 285 Ala. 281, 231 So. 2d 316, 317 (1970).

       In an ancient Michigan decision, Norris v. Detroit United Ry., 193 Mich. 578, 160
N.W. 574 (1916), the parties agreed that the plaintiff was not an ordinarily healthy person

at the time of her injury. Therefore, the court held it was prejudicial error to admit as

evidence the mortality tables. Based upon the Norris decision, a federal court ruled, in a

more recent decision, that Michigan law disfavors use of mortality tables when the

plaintiff has a preexisting condition or disease that adversely affects his projected

lifespan, since the tables are based on the lives of healthy persons. Draisma v. United

States, 492 F. Supp. 1317, 1329 (D.C. Mich. 1980).

       In Muller v. Lykes Brothers. Steamship. Company, 337 F. Supp. 700 (E.D. La.),

ajJ'd, 468 F.2d 951 (5th Cir. 1972), plaintiff submitted to the Court the 1960 United

States Department of Labor mortality tables that indicated that a normal person of

plaintiffs age would have a life expectancy of27.7 years and a work-life expectancy of

20.6 years. In an unflattering ruling, the court held the tables to lack any relevancy.

Plaintiff suffered from the condition of constitutional obesity. His blood pressure was


                                              32 

No. 31277-1-111 

Rash v. Providence Health & Servs. 



recorded at 2601140 and noted as "grossly abnormaL" Plaintiff smoked and drank beer

and other alcohol excessively. In consideration of plaintiffs physical condition and the

general state of his health, apart from the injury that gave rise to the suit, the court held

the tables inapplicable to a determination of plaintiffs life expectancy or work-life

expectancy.

                                       CONCLUSION

       We affirm the dismissal of the claims for lost chance and reduced life expectancy

forwarded in Spokane County Superior Court Cause No. 10-2-00084-9. We remand the

consolidated case to the superior court for further proceedings consistent with our

decision.




WE CONCUR:



~~~I concur solely in the result.
 Brown, A. ..




                                              33